Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Nilesh Amin on July 5, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim Amendment

1.	(Currently Amended) A system, comprising:
a memory that stores computer-executable components; and
	a processor, operatively coupled to the memory, that executes computer-executable components, the computer-executable components comprising:
a network component that generates a neural network comprising a graph of nodes connected via weighted edges; and
a network management component that:
in response to the neural network receiving input data and parameters, formats the input data and the parameters to generate tensor-formatted input data and tensor-formatted parameters, and wherein at least a portion of the input data is multi-dimensional data,
extracts a first portion of features from the tensor-formatted input data in parallel with extraction of a second portion of the features from the tensor-formatted input data, and
 trains the neural network using a Hamiltonian forward propagation process to evolve the tensor-formatted input data based on a defined tensor-tensor layer evolution rule, wherein the neural network generates output data based on the evolution of the tensor-formatted input data, and wherein the Hamiltonian forward propagation process comprises a multiplication of a circulant function of a first antisymmetric matrix and an unfold function of a second matrix 

2.	(Previously Presented) The system of claim 1, wherein the neural network is a deep tensor neural network, wherein the deep tensor neural network is activated by a set of non-linear activation functions, and wherein the weighted edges and the set of non-linear activation functions operate, based on tensor-tensor functions, to evolve the tensor-formatted input data.

3.	(Currently Amended) The system of claim 1, wherein the network management component applies weights to edges to generate the weighted edges, wherein the weights are applied to the edges via a tensor-tensor product or a multiply type of [[a]] the tensor-tensor product.

4-6.	(Cancelled) 

7.	(Previously Presented) The system of claim 1, wherein the network management component receives a portion of the parameters via an interface from a user, and wherein the portion of the parameters is selected from a group of defined parameters consisting of a defined constant value, a defined network structure, and a non-linear activation function.

8.	(Previously Presented) The system of claim 1, wherein a portion of the tensor-formatted input data is tensor-formatted training data.

9.	(Currently Amended) The system of claim 1, wherein a portion of the output data is output training data derived from inputting tensor-formatted training data to the neural network, and wherein the network management component compares the output training data to simulated output data, based on a defined loss function, to determine an update to perform on the neural network to improve operation of the neural network.

10.	(Previously Presented) The system of claim 9, wherein the network management component updates the neural network, based on the update, by application of a set of tensor-tensor operations via back-propagation.

11.	(Previously Presented) The system of claim 10, wherein, as part of performing the update, the network management component updates a weight of a weighted edge of the weighted edges and updates a parameter of a non-linear activation function of the neural network. 

12.	(Currently Amended) A computer-implemented method, comprising:
	generating, by a system operatively coupled to a processor, a neural network comprising a graph of nodes connected via weighted edges; 
in response to the neural network receiving input data and parameters, formatting, by the system, the input data and the parameters to generate tensor-formatted input data and tensor-formatted parameters, and wherein at least a portion of the input data is multi-dimensional data;
extracting, by the system, a first portion of features from the tensor-formatted input data in parallel with extraction of a second portion of the features from the tensor-formatted input data; and 
	training, by the system, the neural network using a Hamiltonian forward propagation process to evolve the tensor-formatted input data based on a defined tensor-tensor layer evolution rule, wherein the neural network generates output data based on the evolving of the tensor-formatted input data, wherein the Hamiltonian forward propagation process comprises a multiplication of a circulant function of a first antisymmetric and an unfold function of a second matrix 

13.	(Previously Presented) The computer-implemented method of claim 12, further comprising: 
activating, by the system, the neural network based on a set of non-linear activation functions, wherein the weighted edges and the set of non-linear activation functions operate, based on tensor-tensor functions, to perform the evolving of the tensor-formatted input data.

14.	(Currently Amended) The computer-implemented method of claim 12, further comprising: 
	applying, by the system, weights to edges, based on a tensor-tensor product or a multiply type of [[a]] the tensor-tensor product, to generate the weighted edges. 

15-16.	(Cancelled) 

17.	(Currently Amended) The computer-implemented method of claim 12, wherein a portion of the tensor-formatted input data is tensor-formatted training data, wherein a portion of the output data is output training data, and ing[[es]]:
applying, by the system, the tensor-formatted training data to the neural network to generate the output training data; and
comparing, by the system, the output training data to simulated output data, based on a defined loss function, to determine an update to perform on the neural network to enhance operation of the neural network.

18.	(Previously Presented) The computer-implemented method of claim 17, further comprising:
	modifying, by the system, the neural network, based on the update, by applying a set of tensor-tensor operations via back-propagation, wherein the modifying the neural network comprises modifying a weight value of a weighted edge of the weighted edges, and modifying a parameter of a non-linear activation function of the neural network.

19.	(Currently Amended) A computer program product that facilitates creating a deep tensor neural network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to:
	create [[a]] the deep tensor neural network comprising a graph of nodes connected via weighted edges; 
in response to the neural network receiving input data and parameters, format the input data and the parameters to generate tensor-formatted input data and tensor-formatted parameters, and wherein at least a portion of the input data is multi-dimensional data;
extract a first portion of features from the tensor-formatted input data in parallel with extraction of a second portion of the features from the tensor-formatted input data; and 
	training the deep tensor neural network using a Hamiltonian forward propagation process to evolve tensor-structured input data applied to the deep tensor neural network based on a defined tensor-tensor layer evolution rule, wherein the deep tensor neural network generates output data based on the evolving of the tensor-structured input data, wherein the Hamiltonian forward propagation process comprises a multiplication of a circulant function of a first antisymmetric and an unfold function of a second matrix 

20.	(Currently Amended) The computer program product of claim 19, wherein the program instructions are executable by the processor to cause the processor to:
	activate the deep tensor neural network based on a set of non-linear activation functions, wherein the weighted edges and the set of non-linear activation functions operate, based on tensor-tensor functions, to perform the evolution of the tensor-structured

21.	(Currently Amended) The computer program product of claim 19, wherein the program instructions are executable by the processor to cause the processor to:
	apply weights to edges, based on a tensor-tensor product or a multiply type of [[a]] the tensor-tensor product, to generate the weighted edges. 

22.	(Previously Presented) The computer program product of claim 19, wherein the program instructions are executable by the processor to cause the processor to:
receive a portion of the parameters via an interface from a user, and wherein the portion of the parameters is selected from a group of defined parameters consisting of a defined constant value, a defined network structure, and a non-linear activation function.

23.	(Currently Amended) The computer program product of claim 19, wherein a portion of the output data is output training data derived from inputting tensor-structuredthe neural network, and wherein the program instructions are executable by the processor to cause the processor to:
compare the output training data to simulated output data, based on a defined loss function, to determine an update to perform on the neural network to improve operation of the neural network.

24.	(Previously Presented) The computer program product of claim 23, wherein the program instructions are executable by the processor to cause the processor to:
	update the neural network, based on the update, by application of a set of tensor-tensor operations via back-propagation.

25.	(Previously Presented) The computer program product of claim 24, wherein the update updates a weight of a weighted edge of the weighted edges and updates a parameter of a non-linear activation function of the neural network. 





				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-3, 7-14 & 17-25 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 12 and 19, including, at least,  
the Hamiltonian forward propagation process comprises a multiplication of a circulant function of a first antisymmetric matrix and an unfold function of a second matrix. Reference Haber teaches training neural networks for feature extraction with a Hamiltonian forward propagation matrix having a block-antisymmetric structure with imaginary eigenvalues using a leapfrog integration scheme, but does not teach the above subject matter. Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124